 

Exhibit 10.19

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of December 1, 2014, is entered into by and between Demand Media, Inc., a
Delaware corporation (the “Company”) and Daniel Weinrot (the “Employee”).

WHEREAS, the Employee and the Company previously entered into that certain
Amended and Restated Employment Agreement, dated as of July 26, 2013, as amended
effective January 1, 2014, (the “Prior Agreement”), pursuant to which the
Employee currently serves as the Company’s Senior Vice President, Legal; and

WHEREAS, the Employee and the Company agree that the Prior Agreement is amended
and restated in its entirety as set forth in this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the provisions for earlier termination
hereinafter provided, the Employee’s employment hereunder shall be for a term
(the “Employment Period”) commencing on October 16, 2014 (the “Effective Date”)
and ending on the fourth (4th) anniversary of the Effective Date. The Employee’s
employment hereunder is terminable at will by the Company or by the Employee at
any time (for any reason or for no reason), subject to the provisions of
Section 4 hereof. This Agreement is effective as of the Effective Date.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Employee shall serve as Executive Vice
President, General Counsel, and shall perform such duties as are usual and
customary for such position. At the Company’s request, the Employee shall serve
the Company and/or its subsidiaries and affiliates in other capacities in
addition to the foregoing. In the event that the Employee, during the Employment
Period, serves in any one or more of such additional capacities, the Employee’s
compensation shall not be increased beyond that specified in Section 2(b)
hereof. In addition, in the event the Employee’s service in one or more of such
additional capacities is terminated, the Employee’s compensation, as specified
in Section 2(b) hereof, shall not be diminished or reduced in any manner as a
result of such termination provided that the Employee otherwise remains employed
under the terms of this Agreement.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee may be entitled, the Employee agrees to devote
the Employee’s full business time and attention to the business and affairs of
the Company.

(iii) During the Employment Period, the Employee shall perform the services
required by this Agreement at the Company’s principal offices located in Santa
Monica, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Employee’s duties and
responsibilities hereunder.

(b) Compensation, Benefits, Etc.

(i) Base Salary. During the Employment Period, the Employee shall receive a base
salary equal to $285,000 per annum (the “Base Salary”). The Base Salary shall be
paid in installments in accordance with the Company’s applicable payroll
practices, as in effect from time to time, but no less often than monthly.

(ii) Annual Bonus. In addition to the Base Salary, the Employee shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to its Employees. The
Employee’s target Annual Bonus (the “Target Bonus”) shall be set at forty
percent (40%) of the Base Salary actually paid for such year provided, however,
that with respect to fiscal year 2014, the Employee’s Target Bonus shall be
pro-rated to reflect the Effective Date of this Agreement (i.e., the Target
Bonus will only cover the time period from the Effective Date through
December 31, 2014). The actual amount of any Annual Bonus shall be determined on
the basis of the attainment of Company performance metrics applicable to
Employees and/or individual performance objectives, in each case, as established
and approved by the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”) (or their
designee) in its sole discretion. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon the Employee’s
continued employment through the applicable payment date, which shall occur on
the date on which annual bonuses are paid generally to the Company’s senior
employees.

1

--------------------------------------------------------------------------------

 

(iii) Equity Awards. The Company’s Compensation Committee previously approved
the grant by the Company to the Employee of a restricted stock unit award
covering twelve thousand two hundred fifty (12,250) shares of the Company’s
common stock (the “Initial RSUs”) under the Company’s 2010 Incentive Award Plan,
as amended (the “Plan”). Subject to Section 4(c) hereof and the Employee’s
continued employment with the Company through the applicable vesting dates, one
sixteenth (1/16) of the Initial RSUs vested on August 15, 2013 with an
additional 1/16th of the Initial RSUs having vested on each three (3) month
anniversary thereof and any future vestings to occur on each three (3) month
anniversary thereafter. The terms and conditions of the Initial RSUs were set
forth in a separate RSU award agreement entered into by the Company and Employee
which evidenced the grant of the Initial RSUs (the “Initial RSU Award
Agreement”).

In addition to the foregoing grant, the Company’s Compensation Committee has
approved the grant by the Company to the Employee of (1) an RSU award covering
ten thousand (10,000) shares of the Company’s common stock (the “November RSUs”)
and (2) a nonqualified option to purchase sixty thousand (60,000) shares of the
Company’s common stock (the “November Options”) with an exercise price equal to
the closing price of the Demand Media, Inc. shares (DMD) as stated on the New
York Stock Exchange on October 29, 2014. The November RSUs and November Options
shall be granted to Employee under the Plan, and, together with the Initial
RSUs, shall collectively constitute the “Equity Awards”. Subject to Section 4(c)
hereof and the Employee’s continued employment with the Company through the
applicable vesting dates, (a) the November RSUs shall vest over four years in
sixteen substantially equal installments with one sixteenth (1/16) vesting on
the initial vest date and one-sixteenth (1/16) vesting on each quarterly
anniversary of the initial vest date thereafter, and (b) the November Options
shall vest over four years in forty-eight substantially similar installments
with one forty-eighth (1/48) vesting on the initial vest date and
one-forty-eighth (1/48) vesting on each monthly anniversary of the initial vest
date thereafter. The terms and conditions of the November RSUs and November
Options, including the initial vest dates and any restrictions thereon, shall be
set forth in separate award agreements entered into by the Company and Employee
which shall evidence the grant of the November RSUs and the November Options
(the “November Equity Award Agreements”, and, together with the Initial RSU
Award Agreement, the “Equity Award Agreements”).

(iv) Incentive, Savings and Retirement Plans. During the Employment Period, the
Employee shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
Employees of the Company. In addition, during the Employment Period the Employee
shall be eligible to receive periodic equity incentive awards from the Company,
including under any annual equity incentive program that may be established by
the Company for its senior executives, as may be in effect from time to time.

(v) Welfare Benefit Plans. During the Employment Period, the Employee and the
Employee’s dependents shall be eligible to participate in the welfare benefit
plans, practices, policies and programs (including, as applicable, medical,
dental, disability, employee life, group life and accidental death insurance
plans and programs) maintained by the Company for its senior employees.

(vi) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Employee in accordance with the policies, practices and procedures of the
Company provided to senior employees of the Company.

(vii) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its Employees from time to time, in accordance with the policies, practices
and procedures of the Company, and shall receive such additional fringe benefits
and perquisites as the Company may, in its discretion, from time-to-time
provide. Nothing contained in Sections 2(b)(iv)-(v) hereof or this
Section 2(b)(vii) shall, or shall be construed to, obligate the Company to adopt
or maintain any incentive, savings, retirement, welfare, fringe benefit or other
plan(s) or program(s) at any time.

(viii) Vacation, Sick Days and Holidays. During the Employment Period, Employee
shall not be entitled to a fixed number of paid vacation or sick days per year.
As a salaried employee, the Company expects the Employee to use the Employee’s
judgment to take time off from work for vacation or other personal time in a
manner consistent with getting the Employee’s work done in a timely fashion,
providing excellent service to the Company’s customers and partners and avoiding
inconveniencing the Employee’s coworkers. To the extent the Employee has an
existing balance of accrued but unused vacation as of the Effective Date, that
time will be applied to the Employee’s absences until it is exhausted Employee
shall also be entitled to paid holidays that the Company may offer similarly
situated employees.

3. Termination of Employment.

(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death during the Employment Period. Either the Company or
the Employee may terminate the Employee’s employment in the event of the
Employee’s Disability during the Employment Period. For purposes of this
Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Employee from
performing the Employee’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more or, if no
such plan applies, as determined in the reasonable discretion of the Company.

(b) Cause. The Company may terminate the Employee’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall have the meaning set forth in the Company’s Plan.

2

--------------------------------------------------------------------------------

 

(c) Termination by the Employee. The Employee’s employment may be terminated by
the Employee for any reason, including with Good Reason in connection with a
Change in Control (as defined in the Plan). For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any one or more of the following
events in connection with a Change in Control, in any case, without the
Employee’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i) a demotion or material diminution of the Employee’s position, authority,
duties or responsibilities (other than any insubstantial action not taken in bad
faith and which is promptly remedied by the Company upon notice by the
Employee); provided that “Good Reason” does not include a change in title,
authority, duties and/or responsibilities following a Change in Control if (A)
the Employee’s new title is that of a senior officer of the entity surviving
such Change in Control (or, if applicable, its parent company if such entity has
a parent company) reporting directly to an executive of the entity surviving
such Change in Control (or, if applicable, its parent company, if such entity
has a parent company), and the Employee’s authority, duties and responsibilities
are commensurate with such title or (B) (1) the entity surviving such Change in
Control (or, if applicable, its parent company if such entity has a parent
company) continues to operate the Company’s principal businesses as a separate
unit, division or subsidiary or combines the Company’s principal businesses
with one of its existing units, divisions or subsidiaries and (2) the Employee’s
new title is that of a senior officer of such unit, division or subsidiary
reporting directly to an executive of such unit, division or subsidiary (or to
an executive of the entity surviving the Change in Control or parent company
thereof) and (in either case) the Employee’s authority, duties and
responsibilities are commensurate with such title and are similar in scope (with
respect to such unit, division or subsidiary) to the authority, duties and
responsibilities of the Employee prior to the Change in Control;

(ii) a requirement that the Employee report to work more than twenty (20) miles
from the Company’s Principal Location (not including normal business travel
required of the Employee’s position) or, to the extent such requirement would
not constitute a material change in the geographic location at which the
Employee must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles from the Company’s Principal Location as would constitute
a material change in the geographic location at which the Employee must perform
services under this Agreement within the meaning of Section 409A of the Code;

(iii) a material reduction in the Employee’s base salary; or

(iv) a material breach by the Company of its obligations hereunder.

Notwithstanding the foregoing, the Employee will not be deemed to have resigned
for Good Reason unless (1) the Employee provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by the
Employee to constitute Good Reason within sixty (60) days after the date of the
occurrence of any event that the Employee knows or should reasonably have known
to constitute Good Reason, (2) the Company fails to cure such acts or omissions
within thirty (30) days following its receipt of such notice, and (3) the
effective date of the Employee’s termination for Good Reason occurs no later
than sixty (60) days after the expiration of the Company’s cure period.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Employee for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 10(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than sixty (60) days after
the giving of such notice). The failure by the Employee or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Employee or
the Company, respectively, hereunder or preclude the Employee or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Employee’s or the Company’s rights hereunder.

(e) Termination of Offices and Directorships. Upon termination of the Employee’s
employment for any reason, unless otherwise specified in a written agreement
between the Employee and the Company, the Employee shall be deemed to have
resigned from all offices, directorships, and other employment positions if any,
then held with the Company, and shall take all actions reasonably requested by
the Company to effectuate the foregoing.

3

--------------------------------------------------------------------------------

 

4. Obligations of the Company upon Termination.

(a) Without Cause, For Good Reason, Death or Disability. Subject to Section 4(d)
hereof, if the Employee incurs a “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) during the
Employment Period (such date, the “Date of Termination”) by reason of (1) a
termination of the Employee’s employment by the Company without Cause; (2) a
termination of the Employee’s employment by the Employee for Good Reason; or
(3) a termination of the Employee’s employment by reason of the Employee’s death
or Disability (each of (1), (2) and (3), a “Qualifying Termination”):

(i) The Employee (or the Employee’s estate or beneficiaries, if applicable)
shall be paid, in a single lump-sum payment on the date of the Employee’s
termination of employment, the aggregate amount of the Employee’s earned but
unpaid Base Salary and accrued but unpaid vacation pay (if any) through the date
of such termination (the “Accrued Obligations”), in each case, to the extent not
previously paid.

(ii) In addition, subject to Section 4(d) hereof and the Employee’s (or the
Employee’s estate’s or beneficiaries’, if applicable) timely execution and
non-revocation of a Release (as described below), the Employee (or the
Employee’s estate or beneficiaries, if applicable) shall be paid:

(A) an amount equal to six (6) months’ of the Base Salary in effect on the Date
of Termination, payable in a single lump-sum payment on the sixtieth (60th) day
following the Date of Termination; and

(B) any unpaid Annual Bonus to which the Employee would have become entitled for
any fiscal year of the Company that ends on or before the Date of Termination
had the Employee remained employed through the payment date, payable in a single
lump-sum payment on the date on which annual bonuses are paid to the Company’s
employees generally for such calendar year, but in no event later than
March 15th of the calendar year immediately following the calendar year in which
the Date of Termination occurs with the actual date within such period
determined by the Company in its sole discretion.

(iii) In addition, subject to Section 4(d) hereof and conditioned upon the
Employee’s timely execution and non-revocation of a Release, during the period
commencing on the Date of Termination and ending on the six (6)-month
anniversary of the Date of Termination or, if earlier, the date on which the
Employee becomes eligible for coverage under the group health plan of a
subsequent employer (of which eligibility the Employee hereby agrees to give
prompt notice to the Company) (in any case, the “COBRA Period”), subject to the
Employee’s valid election to continue healthcare coverage under Section 4980B of
the Code and the regulations thereunder, the Company shall continue to provide
the Employee and the Employee’s eligible dependents with coverage under its
group health plans at the same levels and the same cost to the Employee as would
have applied if the Employee’s employment had not been terminated based on the
Employee’s elections in effect on the Date of Termination, provided, however,
that (A) if any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Employee under its group health plans (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to the Employee as currently taxable compensation in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof).

The payments and benefits described in the preceding Sections 4(a)(ii) and
(iii) are referred to herein as the “Severance.” Notwithstanding the foregoing,
it shall be a condition to the Employee’s (or the Employee’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Employee
(or the Employee’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within ten (10) days, or, to the extent
required by law, twenty-one (21) or forty-five (45) days following the Date of
Termination and that the Employee (or the Employee’s estate or beneficiaries, if
applicable) not revoke such Release during any applicable revocation period.

(b) For Cause, Without Good Reason or Other Terminations. If the Company
terminates the Employee’s employment for Cause, the Employee terminates the
Employee’s employment without Good Reason, or the Employee’s employment
terminates for any other reason not enumerated in this Section 4, in any case,
during the Employment Period, the Company shall pay to the Employee the Accrued
Obligations in cash within thirty (30) days after the Date of Termination (or by
such earlier date as may be required by applicable law).

(c) Equity Vesting in Connection with a Change in Control. In addition to any
payments or benefits due to the Employee (or the Employee’s estate or
beneficiaries, if applicable) under Section 4(a) above (if any), subject to and
conditioned upon the Employee’s timely execution and non-revocation of a
Release, if the Employee’s employment is terminated by reason of a Qualifying
Termination and a Change in Control (A) occurs on or within ninety (90) days
after the Date of Termination or (B) has occurred within one (1) year before the
Date of Termination, all outstanding compensatory equity awards (including but
not limited to the Equity Awards contemplated by Section 2(b)(iii) hereof) that
have not yet vested shall conditionally vest and, as applicable, become
exercisable on the later of the Date of Termination and the date of such Change
in Control (and such vesting shall become unconditional upon such execution and
non-revocation of a Release). For the avoidance of doubt, if a Qualifying
Termination occurs prior to a Change in Control, all outstanding, unvested
compensatory equity awards (including but not limited to the Equity Awards
contemplated by

4

--------------------------------------------------------------------------------

 

Section 2(b)(iii) hereof) that would otherwise terminate on the Date of
Termination shall remain outstanding and eligible to vest solely upon a Change
in Control occurring within ninety (90) days after the Date of Termination (but
shall not otherwise vest following the Date of Termination) and shall terminate
on the ninetieth (90th) day following the Date of Termination if a Change in
Control has not occurred on or prior to such ninetieth (90th) day (or such
earlier expiration date applicable to the award (other than due to a termination
of employment)).

Notwithstanding the foregoing, if the Employee fails to timely execute or
revokes a Release, all conditionally vested awards (and any shares received in
respect of such awards) shall be forfeited upon such failure or revocation
(subject to repayment by the Company to the Employee of any amounts (if any)
paid by the Employee with respect to shares underlying such conditionally vested
awards.

(d) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any severance payments
or benefits payable under Section 4 hereof, shall be paid to the Employee during
the six (6)-month period following the Employee’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Employee’s death), the Company shall pay the
Employee a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Employee during such period.

(e) Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Employee shall not be entitled to any
additional payments or benefits upon or in connection with the Employee’s
termination of employment.

(f) Equity Award Agreements. For the avoidance of doubt, nothing contained in
this Agreement is intended to result in any vesting terms that are less
favorable to the Employee than those contained in any applicable equity award
agreement and, to the extent that the vesting terms contained in any such award
agreement are more favorable to the Employee than those provided herein,
including, without limitation, this Section 4, the terms of such award agreement
shall control.

5. Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Employee is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6. Excess Parachute Payments, Limitations on Payments.

(a) Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Employee
(including any payment or benefit received in connection with a termination of
the Employee’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement) (all such payments and benefits,
including the payments and benefits under Section 4 hereof, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Employee that are exempt from Section 409A of the Code;
(B) reduction of any other cash payments or benefits otherwise payable to the
Employee that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Employee on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b) Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized

5

--------------------------------------------------------------------------------

 

accounting firm (the “Accounting Firm”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

7. Confidential Information and Non-Solicitation. The Employee hereby
acknowledges that the Employee has previously entered into an agreement with the
Company containing confidentiality and other protective covenants (the
“Confidentiality Agreement”) and that the Employee remains bound by the terms
and conditions of the Confidentiality Agreement.

8. Representations. The Employee hereby represents and warrants to the Company
that (a) the Employee is entering into this Agreement voluntarily and that the
performance of the Employee’s obligations hereunder will not violate any
agreement between the Employee and any other person, firm, organization or other
entity, and (b) the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Employee’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

9. Successors.

(a) This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee: at the Employee’s most recent address on the records of the
Company.

If to the Company:

Demand Media, Inc.

1655 26th Street

Santa Monica, CA 90404

Attn: Legal

with a copy to:

Latham & Watkins LLP

355 South Grand Ave.

Los Angeles, CA 90071-1560

Attn: Alex Voxman

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

6

--------------------------------------------------------------------------------

 

(c) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and the rules and regulations promulgated thereunder, then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

(d) Section 409A of the Code.

(i) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Employee to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this
Section 10(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

(ii) Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code and Section 4(d) hereof to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A of the Code.

(iii) To the extent that any payments or reimbursements provided to the Employee
under this Agreement, including, without limitation, pursuant to
Section 2(b)(vii) hereof, are deemed to constitute compensation to the Employee
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Employee’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) No Waiver. The Employee’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Employee or the Company may have hereunder, including, without
limitation, the right of the Employee to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h) Entire Agreement. As of the Effective Date, this Agreement, together with
the Confidentiality Agreement, the Equity Award Agreements and any prior equity
award agreements constitutes the final, complete and exclusive agreement between
the Employee and the Company with respect to the subject matter hereof and
replaces and supersedes any and all other agreements, offers or promises,
whether oral or written, by any member of the Company and its subsidiaries and
affiliates, or representative thereof. The Employee agrees that the Prior
Agreement shall be terminated and of no further force or effect from and after
the Effective Date.

(i) Amendment. No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j) Counterparts. This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

DEMAND MEDIA, INC.,
a Delaware corporation

 

 

By:

 

/s/ Sean Moriarty

 

 

Name:

 

Sean Moriarty

 

 

Title:

 

Chief Executive Officer

 

“EMPLOYEE”

 

/s/ Daniel Weinrot

Daniel Weinrot

 

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) of that certain
Second Amended and Restated Employment Agreement, dated as of December 1, 2014
between Demand Media, Inc. and the undersigned (the “Employment Agreement”),
whichever is applicable to the payments and benefits provided in exchange for
this Release, (ii) to payments or benefits under any equity award agreement
between the undersigned and the Company, (iii) with respect to Section 2(b)(vi)
of the Employment Agreement, (iv) to accrued or vested benefits the undersigned
may have, if any, as of the date hereof under any applicable plan, policy,
practice, program, contract or agreement with the Company, (v) to any Claims,
including claims for indemnification and/or advancement of expenses, arising
under any indemnification agreement between the undersigned and the Company or
under the bylaws, certificate of incorporation of other similar governing
document of the Company, or (vi) to any Claims which cannot be waived by an
employee under applicable law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EMPLOYEE HAS BEEN ADVISED BY LEGAL COUNSEL
AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) THE EMPLOYEE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B) THE EMPLOYEE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C) THE EMPLOYEE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Employee may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Employee hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.

A-1

--------------------------------------------------------------------------------

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release
this                         day of            ,         .

 

    

 

 

Daniel Weinrot

 

A-2